Exhibit 10 (a) (i)
FY10 U.S. Employees
Restricted Stock Unit Award and Agreement
[DATE]
Dear                                          :
H. J. Heinz Company is pleased to confirm that, effective as of ___, you have
been granted an award of Restricted Stock Units (“RSUs”) in accordance with the
terms and conditions of the Third Amended and Restated H. J. Heinz Company
Fiscal Year 2003 Stock Incentive Plan (the “Plan”). This Award is also made
under and governed by the terms and conditions of this letter agreement
(“Agreement”), which shall control in the event of a conflict with the terms and
conditions of the Plan. For purposes of this Agreement, the “Company” shall
refer to H. J. Heinz Company and its Subsidiaries. Unless otherwise defined in
this Agreement, all capitalized terms used in this Agreement shall have the same
meanings as the capitalized terms in the Plan, which are hereby incorporated by
reference into this Agreement.

1.   RSU Award. You have been awarded a total of                      RSUs.   2.
  RSU Account. RSUs entitle you to receive a corresponding number of shares of
H. J. Heinz Company Common Stock (“Common Stock”) in the future, subject to the
conditions and restrictions set forth in this Agreement, including, without
limitation, the vesting conditions set forth in Paragraph 3 below. Your RSUs
will be credited to a separate account established and maintained by the Company
on your behalf or by a third party engaged by the Company for the purpose of
implementing, administering and managing the Plan. Until the Distribution Date
(as defined herein), the value of your unvested RSUs is subject to change based
on increases or decreases in the market price of the Common Stock. Because the
RSUs are not actual shares of Common Stock, you cannot exercise voting rights on
them until the Distribution Date.   3.   Vesting. Provided the Management
Development & Compensation Committee of the Board of Directors of the Company
(the “MDCC”) determines the Company achieves [INSERT PERFORMANCE GOAL]
(hereinafter “Performance Goal”), you will become vested in the RSUs credited to
your account according to the following schedule:
                                         .   4.   Termination of Employment. The
termination of your employment with the Company will have the following effect
on your RSUs:

  (a)   Retirement. If the termination of your employment with the Company is
the result of Retirement, provided that the MDCC determines (either before or
after such termination) that the Performance Goal specified in Paragraph 3 is
achieved, any RSUs granted hereunder that remain unvested as of your Date

1



--------------------------------------------------------------------------------



 



      of Termination shall continue to vest in accordance with the vesting
schedule set forth in Paragraph 3 above, subject to the requirements of
Paragraph 5 below.     (b)   Disability or Involuntary Termination without
Cause. If the termination of your employment with the Company is the result of
Disability or involuntary termination without Cause, provided that the MDCC
determines (either before or after such termination) that the Performance Goal
specified in Paragraph 3 is achieved, any RSUs granted hereunder that remain
unvested as of your Date of Termination shall continue to vest in accordance
with the vesting schedule set forth in Paragraph 3 above, subject to the
requirements of Paragraph 5 of this Agreement, but in no event later than the
last business day of the month of the one year anniversary of your Date of
Termination.     (c)   Death. In the event that you should die while you are
continuing to perform services for the Company or following Retirement, provided
that the MDCC determines (either before or after such termination) that the
Performance Goal specified in Paragraph 3 is achieved, any RSUs that remain
unvested as of the date of your death shall continue to vest in accordance with
the vesting schedule set forth in Paragraph 3 above, but in no event later than
the last business day of the month of the one year anniversary of your Date of
Termination.     (d)   Change in Control. If a Change in Control occurs prior to
the completion of the performance period (the fiscal year of the grant), a pro
rata portion of the award shall become payable as of the date of the Change in
Control to the extent earned on the basis of achievement of the pro rata portion
of the Performance Goal relating to the portion of the performance period
completed as of the date of the Change in Control. If a Change in Control occurs
after the completion of the performance period and the Performance Goal is
achieved, the entire award shall become payable as of the date of the Change in
Control.     (e)   Other Termination. If your employment with the Company
terminates for any reason other than as set forth in subparagraphs (a), (b),
(c), or (d) above, including without limitation any voluntary termination of
employment or an involuntary termination for Cause, no further vesting will
occur and you will immediately forfeit all of your rights in any RSUs that
remain unvested as of your Date of Termination.

5.   Non-Solicitation/Confidential Information. In partial consideration for the
RSUs granted to you hereunder, you agree that you shall not, during the term of
your employment by the Company and for 12 months after termination of your
employment, regardless of the reason for the termination, either directly or

2



--------------------------------------------------------------------------------



 



    indirectly, solicit, take away or attempt to solicit or take away any other
employee of the Company, either for your own purpose or for any other person or
entity. You further agree that you shall not, during the term of your employment
by the Company or at any time thereafter, use or disclose the Confidential
Information (as defined below) except as directed by, and in furtherance of the
business purposes of, the Company. You acknowledge that the breach or threatened
breach of this Paragraph 5 will result in irreparable injury to the Company for
which there is no adequate remedy at law because, among other things, it is not
readily susceptible of proof as to the monetary damages that would result to the
Company. You consent to the issuance of any restraining order or preliminary
restraining order or injunction with respect to any conduct by you that is
directly or indirectly a breach or threatened breach of this Paragraph 5. Any
breach by you of the provisions of this Paragraph 5 will, at the option of the
Company and in addition to all other rights and remedies available to the
Company at law, in equity or under this Agreement, result in the immediate
forfeiture of all of your rights in any RSUs that remain unvested as of the date
of such breach.       “Confidential Information” as used herein shall mean
technical or business information not readily available to the public or
generally known in the trade, including but not limited to inventions; ideas;
improvements; discoveries; developments; formulations; ingredients; recipes;
specifications; designs; standards; financial data; sales, marketing and
distribution plans, techniques and strategies; customer and supplier
information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company, whether or not they originated with
you, or represent information which the Company received from third parties
under an obligation of confidentiality.   6.   Dividend Equivalents. An amount
equal to the dividends payable on the shares of Common Stock represented by your
unvested RSUs will be accrued as of each quarterly period dividend payment
record date and will be credited to the employee and distributed upon vesting of
such RSUs, subject to forfeiture of unvested RSUs and undistributed cash
dividend equivalents accrued on such unvested RSUs as described in Paragraph 4
(d) and (e). These payments will be calculated based upon the number of such
vesting RSUs that were credited to your account as of each quarterly period
dividend record date prior to vesting. These payments will be reported as income
to the applicable taxing authorities, and federal, state, local and/or foreign
income and/or any employment taxes will be withheld from such payments as and to
the extent required by applicable law.   7.   Distribution. All RSU
distributions will be made in the form of actual shares of Common Stock and will
be distributed to you as soon as administratively practical after one of the
following dates (each, a “Distribution Date”):

  (a)   Default Distribution Date. Shares of Common Stock representing your RSUs
will be distributed to you on the date the RSUs vest, or, if such date

3



--------------------------------------------------------------------------------



 



      is not a business day, on the next business day, unless you have already
made an election to defer receipt to a later date, as provided in subparagraph
(b) below.     (b)   Deferred Distribution Date. To the extent permitted by the
MDCC, you may have elected to defer distribution of your RSUs to a date
subsequent to the Default Distribution Date by providing a written election form
to the Company in accordance with the provisions of Internal Revenue Code
(“IRC”) section 409A.     (c)   Separation of Service of Specified Employee. If
your distribution is on account of your “separation from service” as defined in
IRC section 409A and the regulations thereunder, and if you are a “specified
employee,” as defined in IRC section 409A(a)(2)(B)(i) on your Distribution Date,
and your distribution constitutes the “deferral of compensation” as defined in
IRC section 409A and the regulations thereunder, your distribution will be
automatically deferred until the date that is six (6) months after your
“separation from service,” regardless of your Default Distribution Date or your
Deferred Distribution Date election.

    Subject to Paragraph 7(c), certificates representing the distributed shares
of Common Stock will be delivered to the firm maintaining your account as soon
as practicable after a Distribution Date occurs. Notwithstanding the foregoing,
and subject to Paragraph 7(c), all vested RSUs will be distributed to you at the
close of business on the day following the last day of your employment with the
Company, or as soon as administratively practicable thereafter, if you terminate
employment with the Company for any reason and deferred RSUs that vest after the
date of your termination will be distributed to you as soon as administratively
practicable after they vest, in a lump sum if you have elected a lump sum
distribution, or in installments commencing on termination of employment if you
have elected an installment distribution. Notwithstanding the foregoing, RSU
distributions will be made at a date other than as described above to the extent
necessary to comply with the requirements of IRC section 409A.   8.   Impact on
Benefits. Because your RSU Award is or is related to an annual RSU award, the
face value of the award on the date of the RSU grant (the number of RSUs
multiplied by the closing price, as listed on the New York Stock Exchange, of
the shares of Common Stock represented by the RSUs on the date of the grant)
will be included as compensation for the year of the grant pursuant to the H.J.
Heinz Company Supplemental Executive Retirement Plan (as amended and restated
effective September 1, 2007), the H.J. Heinz Company Employees Retirement and
Savings Excess Plan (as amended and restated effective January 1, 2005), and/or
any other plan of the Company, regardless of whether or not the RSUs
subsequently vest.

4



--------------------------------------------------------------------------------



 



9.   Tax Withholding. On the Distribution Date, the Company will withhold a
number of shares of Common Stock that is equal, based on the Fair Market Value
of the Common Stock on the Distribution Date, to the amount of the federal,
state, local, and/or foreign income and/or employment taxes required to be
collected or withheld with respect to the distribution, or make arrangements
satisfactory to the Company for the collection thereof; provided however, that
after such time that the MDCC determines that the Performance Goal set forth in
Paragraph 3 has been achieved, and after you have achieved retirement
eligibility under the provisions of any formal retirement plan of the Company or
Subsidiary, you will be required to remit to the Company a cash amount to
satisfy Federal Insurance Contributions Act taxes on all unvested RSUs.   10.  
Non-Transferability. Your RSUs may not be sold, transferred, pledged, assigned
or otherwise encumbered except by will or the laws of descent and distribution.
You may also designate a beneficiary(ies) in the event that you die before a
Distribution Date occurs, who shall succeed to all your rights and obligations
under this Agreement and the Plan. If you do not designate a beneficiary, your
RSUs will pass to the person or persons entitled to receive them under your
will. If you shall have failed to make a testamentary disposition of your RSUs
in your will or shall have died intestate, your RSUs will pass to the legal
representative or representatives of your estate.   11.   Employment At-Will.
You acknowledge and agree that nothing in this Agreement or the Plan shall
confer upon you any right with respect to future awards or continuation of your
employment, nor shall it constitute an employment agreement or interfere in any
way with your right or the right of Company to terminate your employment at any
time, with or without cause, and with or without notice.   12.   Collection and
Use of Personal Data. You consent to the collection, use, and processing of
personal data (including name, home address and telephone number, identification
number and number of RSUs held on your behalf) by the Company or a third party
engaged by the Company for the purpose of implementing, administering and
managing the Plan and any other stock option or stock incentive plans of the
Company (the “Plans”). You further consent to the release of personal data
(a) to such a third party administrator, which, at the option of the Company,
may be designated as the exclusive broker in connection with the Plans, or
(b) to any Subsidiary of the Company, wherever located. You hereby waive any
data privacy rights with respect to such data to the extent that receipt,
possession, use, retention, or transfer of the data is authorized hereunder.  
13.   Future Awards. The Plan is discretionary in nature and the Company may
modify, cancel or terminate it at any time without prior notice in accordance
with the terms of the Plan. While RSUs or other awards may be granted under the
Plan on one or more occasions or even on a regular schedule, each grant is a one
time event, is not an entitlement to an award of RSUs in the future, and does
not create

5



--------------------------------------------------------------------------------



 



    any contractual or other right to receive an award of RSUs, compensation or
benefits in lieu of RSUs or any other compensation or benefits in the future.  
14.   Compliance with Stock Ownership Guidelines. All RSUs granted to you under
this Agreement shall be counted as shares of Common Stock that are owned by you
for purposes of satisfying the minimum share requirements under the Company’s
Stock Ownership Guidelines (“SOG”), except if the Performance Goal set forth in
Paragraph 3 is not achieved, after which time they will no longer be counted.
Notwithstanding the foregoing, you acknowledge and agree that, with the
exception of the number of shares of Common Stock withheld to satisfy income tax
withholding requirements pursuant to Paragraph 9 above, 75% of the shares of
Common Stock represented by the RSUs granted to you hereunder cannot be sold or
otherwise transferred, even after the Distribution Date, unless and until you
have met the Company’s SOG’s minimum share ownership requirements. The MDCC may
not approve additional RSU awards to you unless you are in compliance with the
terms of this Paragraph 14 and the applicable SOG requirements.   15.  
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to its choice
of law provisions.   16.   Internal Revenue Code Section 409A. Unless a deferral
election satisfying the requirements of IRC section 409A is offered with respect
to this award and the distribution of this award is deferred by reason of a
deferral election by you, or unless you have achieved retirement eligibility
under the provisions of any formal retirement plan of the Company or Subsidiary
on or after such time that the MDCC determines that the Performance Goal set
forth in Paragraph 3 has been achieved, it is intended that this award shall not
constitute the “deferral of compensation” within the meaning of IRC section 409A
and, as a result, shall not be subject to the requirements of IRC section 409A.
The Plan, and this award Agreement, are to be interpreted in a manner consistent
with this intention. Absent a deferral election, or unless you have achieved
retirement eligibility under the provisions of any formal retirement plan of the
Company or Subsidiary, and notwithstanding any other provision in the Plan, a
new award may not be issued if such award would be subject to IRC section 409A
at the time of grant, and an existing award may not be modified in a manner that
would cause such award to become subject to IRC section 409A at the time of such
modification.

6



--------------------------------------------------------------------------------



 



This RSU Award is subject to your on-line acceptance of the terms and conditions
of this Agreement through the Fidelity website.

            H. J. HEINZ COMPANY
      By:   /s/ William R. Johnson         William R. Johnson        Chairman of
the Board, President and
Chief Executive Officer     

         
Accepted:
       
 
 
 
   
 
       
Date:
       
 
 
 
   

7